
	

114 HR 457 IH: New Jersey Betting and Equal Treatment Act of 2015
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 457
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2015
			Mr. Pallone (for himself and Mr. LoBiondo) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 28 of the United States Code to exclude the State of New Jersey from the
			 prohibition on professional and amateur sports gambling to the extent
			 approved by the legislature of the State.
	
	
 1.Short titleThis Act may be cited as the New Jersey Betting and Equal Treatment Act of 2015. 2.Exclusion of the State of New Jersey from the prohibition on amateur and professional sports gambling to the extent approved by the legislature of the StateSection 3704(a) of title 28, United States Code, is amended—
 (1)in paragraph (3)(B), by striking or at the end; (2)in paragraph (4), by striking the period at the end and inserting ; or; and
 (3)by adding at the end the following:  (5)a lottery, sweepstakes, or other betting, gambling, or waging scheme operating exclusively in the State of New Jersey, to the extent such scheme is approved by the legislature of the State by statute..
 3.ApplicabilityThe amendments made by this Act apply to conduct occurring on or after the date of the enactment of this Act.
		
